UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund January 31, 2017 (Unaudited) Common Stocks - 98.9% Shares Value ($) Australia - 3.7% Challenger 549,769 4,594,716 CSR 1,031,803 3,450,898 Evolution Mining 1,756,273 2,837,059 McMillan Shakespeare 410,986 3,266,518 oOh!media 1,126,290 3,818,164 Qantas Airways 1,190,954 3,079,968 Regis Resources 1,786,825 4,309,292 Austria - .9% Lenzing 41,202 Belgium - 2.1% bpost 219,356 5,297,127 Galapagos 77,687 a 5,027,620 Nyrstar 430,327 a 3,634,564 Brazil - 1.0% Aperam 151,068 Canada - 7.9% Air Canada 462,814 a 4,755,292 Artis Real Estate Investment Trust 774,909 7,289,058 CAE 270,643 3,843,599 Canadian Apartment Properties REIT 273,839 6,675,253 Cogeco Communications 67,712 3,694,564 Enerplus 621,233 5,537,985 Entertainment One 2,277,119 6,608,690 Gran Tierra Energy 2,028,651 a 5,207,066 Interfor 311,992 a 3,311,131 Linamar 99,025 4,353,675 Tahoe Resources 284,701 2,597,042 Finland - .6% Valmet 253,261 France - 8.0% Alten 46,559 3,467,988 Arkema 52,121 5,142,613 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) France - 8.0% (continued) Atos 96,417 10,251,104 Eiffage 53,592 3,851,844 Fonciere Des Regions 59,333 4,935,076 Gaztransport Et Technigaz 101,270 4,175,536 Ipsen 52,591 4,070,572 Maisons du Monde 169,865 b 4,790,547 Plastic Omnium 128,202 4,345,596 Rubis 40,126 3,376,068 Teleperformance 59,265 6,340,750 Germany - 7.0% Aareal Bank 211,221 8,151,509 Carl Zeiss Meditec-BR 70,954 2,646,748 Drillisch 131,620 6,084,059 Gerresheimer 42,484 3,449,718 Stroeer SE & Co. 150,452 7,389,827 TAG Immobilien 398,894 5,378,298 Talanx 116,240 3,987,182 Wirecard 100,757 4,873,883 Zalando 138,490 a,b 5,457,524 Ireland - 1.6% DCC 38,055 3,061,500 ICON 96,860 a 8,142,052 Italy - 4.0% A2A 2,547,952 3,394,152 ANIMA Holding 1,132,530 b 6,736,374 Autogrill 739,412 6,489,361 Prysmian 231,489 6,012,442 Societa Iniziative Autostradali e Servizi 588,241 4,784,796 Japan - 23.8% Central Glass 923,000 4,430,662 CKD 318,000 4,255,584 CyberAgent 140,200 3,475,510 DeNA 133,400 2,987,943 DIC 160,600 4,992,525 DTS 242,800 5,496,385 Ebara 201,700 6,234,461 Common Stocks - 98.9% (continued) Shares Value ($) Japan - 23.8% (continued) Haseko 553,900 6,112,474 Hiroshima Bank 1,068,000 5,003,737 Hitachi High-Technologies 88,900 3,814,724 Hitachi Kokusai Electric 198,300 4,453,891 Hogy Medical 68,300 4,173,855 Ichigo 1,114,700 3,623,195 Japan Aviation Electronics Industry 295,000 3,610,752 Japan Hotel REIT Investment 5,505 3,866,323 Kandenko 410,000 3,809,140 Kyudenko 130,000 3,528,917 Lion 308,000 5,349,287 Makino Milling Machine 445,000 3,909,663 Matsumotokiyoshi Holdings 147,000 7,303,782 MINEBEA MITSUMI 335,100 3,338,832 Nihon Trim 64,900 2,316,420 Park24 164,200 4,530,006 Rengo 837,700 5,111,817 Sanwa Holdings 495,800 4,615,054 Sawai Pharmaceutical 92,300 4,839,394 Shikoku Electric Power 495,800 4,773,134 Start Today 304,400 5,723,507 Sumitomo Osaka Cement 1,504,000 6,060,756 Takara Leben 776,200 4,344,685 THK 150,400 3,717,708 Tokai Rika 393,300 7,844,403 Tokyo Seimitsu 150,400 4,928,527 Tokyo Steel Manufacturing 454,800 4,104,519 Toridoll Holdings 235,900 5,147,973 Zojirushi 60,100 786,181 Malta - .8% Kindred Group, SDR 610,489 Netherlands - 1.6% Corbion 150,350 3,845,785 Euronext 166,824 b 7,379,083 New Zealand - .4% Z Energy 567,840 Norway - .8% Storebrand 890,150 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Singapore - 2.2% Mapletree Industrial Trust 5,278,500 6,161,090 Mapletree Logistics Trust 8,645,700 6,441,257 Venture 317,000 2,292,000 South Korea - 4.5% Com2uS 50,046 3,682,070 Doosan Heavy Industries & Construction 220,337 a 5,204,587 Hanwha Techwin 63,169 a 2,266,713 Hyundai Marine & Fire Insurance 179,334 a 4,644,999 Hyundai Wia 65,581 3,645,583 Osstem Implant 101,058 a 5,000,288 SFA Engineering 101,747 a 6,163,832 Spain - 4.3% Almirall 188,767 3,036,248 Cia de Distribucion Integral Logista Holdings 150,145 3,627,403 Enagas 184,699 4,526,008 Euskaltel 716,512 b 6,598,547 Gamesa Corp Tecnologica 175,061 3,671,868 Hispania Activos Inmobiliarios 253,808 3,123,454 Merlin Properties Socimi 416,530 4,656,089 Switzerland - 7.3% Adecco Group 79,341 5,644,592 Baloise Holding 52,119 6,689,013 Georg Fischer 5,028 4,128,392 IWG 1,641,447 5,156,173 Julius Baer Group 199,378 a 9,316,597 Logitech International 157,587 4,498,846 Sulzer 40,731 4,597,699 Swiss Life Holding 31,634 a 9,561,649 United Kingdom - 14.0% Aggreko 266,492 3,375,947 Auto Trader Group 989,825 b 4,980,815 Berendsen 420,090 4,399,554 Britvic 826,740 6,505,464 Cairn Energy 1,362,385 a 3,887,093 Cineworld Group 1,040,016 8,026,693 ConvaTec Group 1,968,307 b 6,088,824 Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 14.0% (continued) Ensco, Cl. A 325,431 3,553,706 Halma 466,741 5,431,249 IMI 250,335 3,671,996 Indivior 973,187 3,617,727 Jimmy Choo 1,770,878 a 3,263,686 Jupiter Fund Management 882,397 4,456,887 Just Eat 597,546 a 4,055,504 Ladbrokes Coral Group 3,171,512 4,763,791 Meggitt 929,837 4,888,338 Playtech 327,541 3,415,877 Rentokil Initial 1,203,240 3,458,761 RPC Group 433,017 5,834,135 Spectris 119,839 3,643,820 Spire Healthcare Group 1,120,184 b 4,405,147 United States - 2.4% iShares MSCI EAFE Small-Cap ETF 314,562 Total Common Stocks (cost $633,655,145) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,236,252) 5,236,252 c Total Investments (cost $638,891,397) % Cash and Receivables (Net) .3 % Net Assets % BR—Bearer Certificate ETF—Exchange-Traded Fund REIT—Real Estate Investment Trust SDR—Swedish Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $46,436,861 or 6.81% of net assets. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Industrials 22.1 Consumer Discretionary 14.8 Information Technology 11.5 Financials 11.1 Materials 10.0 Real Estate 8.3 Health Care 8.0 Energy 4.2 Consumer Staples 2.8 Exchange-Traded Funds 2.4 Utilities 1.9 Telecommunications 1.8 Money Market Investment .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 658,497,903 - - Exchange-Traded Funds 16,278,583 - - Registered Investment Company 5,236,252 - - Forward Foreign Currency Exchange Contracts †† - 16,120 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (1,699 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank Euro, Expiring 2/1/2017 536,960 578,599 579,651 1,052 Morgan Stanley Capital Services Singapore Dollar, Expiring 2/1/2017 1,598,898 1,120,312 1,134,493 14,181 Sales: Bank of America Australian Dollar, Expiring 2/1/2017 1,041,159 790,119 789,612 507 NOTES Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank Japanese Yen, Expiring 2/1/2017 15,766,042 137,935 139,634 (1,699 ) 2/2/2017 15,679,764 139,250 138,870 380 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At January 31, 2017, accumulated net unrealized appreciation on investments was $41,121,341, consisting of $72,599,029 gross unrealized appreciation and $31,477,688 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
